Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        20-JAN-2022
                                                        11:01 AM
                                                        Dkt. 3 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          JB, Petitioner

                                vs.

                          LK, Respondent.


                        ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition for writ of habeas
corpus, filed on January 4, 2022, petitioner presents no special
reason for invoking the supreme court’s original jurisdiction.
See Oili v. Chang, 57 Haw. 511, 512, 557 P.2d 787, 788 (1976).
Therefore,
           It is ordered that the petition for writ of habeas
corpus is denied.
           It is further ordered that the clerk of the appellate
court shall process the petition for writ of habeas corpus
without payment of the filing fee.
           DATED: Honolulu, Hawai#i, January 20, 2022.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins